DETAILED ACTION
This Office Action is in response to communication received on 05/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Narayan US 2020/0034874.


Regarding claim 1, Narayan teaches:
1. A method, comprising: placing images on a webpage of an interactive demonstration presentation to cover portions of that webpage ([0031] advertisement inserted into webpage) so that new functionality is displayable on that webpage, the placing 

injecting, via a demonstration controller, one or more rapid components into the webpage ([0031] advertisement inserted into webpage); and 


defining, via the demonstration controller, the one or more rapid components within the webpage, wherein each rapid component corresponds to a unique area of concern to be modified within the webpage  ([0093] insertion of websites into slots) and stores data required (in memory [0117]) to edit and display that rapid component on the webpage ([0043] using markup language code)


Regarding claim 2, Narayan teaches:
2. The method according to claim 1, wherein defining the one or more rapid components within the webpage includes one or more of: adding the one or more rapid components to the webpage ([0026] inserted into webpage advertisements); 

editing the one or more rapid components within the webpage ([0026] inserted into webpage advertisements); 

removing the one or more rapid components from the webpage ([0011] new advertisement served to a user); and 


defining one or more of: stylistic appearance ([0094] color), interaction ([0093] vertical scrolls clicks, visual element within advertisement), and behavior of the one or more rapid components ([0100] engagement layer loaded into advertisement).  

Regarding claim 3, Narayan teaches:
3. The method according to claim 1, wherein each rapid component corresponds to a discrete area of concern on the webpage ([0093] slots of a webpage), and wherein each rapid component is configurable to define features of the interactive demonstration presentation including content and interactivity of the interactive demonstration presentation([0100] engagement layer loaded into advertisement).  

Regarding claim 4, Narayan teaches:
4. The method according to claim 3, wherein the content of the rapid components comprises: images representing functionality to be demonstrated ([0092] image). 

Regarding claim 5, Narayan teaches:
5. The method according to claim 1, wherein each rapid component is capable of being interacted with by at least one of: a first found page; other rapid components; and a user ([0100] engagement layer based on user interactions).  

Regarding claim 6, Narayan teaches:
6. The method according to claim 1, wherein each rapid component is configurable to trigger further changes to one or more of: applicable portions of a webpage; and other rapid components ([0100] advertisement slots different changes). 


Regarding claim 7, Narayan teaches:
7. The method according to claim 1, wherein each rapid component is configurable to: contain one or more other rapid components nested within that rapid component (different content nested in); overlap with one or more other rapid components ([0082] engagement layer over advertisement); and layer over-top of one or more other rapid components ([0024] engagement layer).  


Regarding claim 9, Narayan teaches:
9. The method according to claim 8, wherein each rapid component comprises one or more of: a component that contains first found information relevant to display and functionality of that rapid component ([0043] using markup language code)
, and a component that contains second found information relevant to the display and the functionality of that rapid component when that rapid component is displayed and interacted with, and wherein interactions with that rapid component modify a state of that rapid component or other rapid components associated with that rapid component.  

Regarding claim 10, Narayan teaches:
([0026] animated coming into view); losing focus ([0026] only animated in view); and activation ([0023] user clicks).  

Regarding claim 11, Narayan teaches:
11. The method according to claim 8, wherein the definable states of each rapid component are editable and comprise at least one of: display associated with that rapid component ([0043] using markup language code); 

styling associated with that rapid component (color); behavior associated with that rapid component (engagement layer); interactions associated with that rapid component (engagement layer); intra-actions associated with that rapid component (engagement layer); and contents associated with that rapid component ([0043] using markup language code).  

Regarding claim 12, Narayan teaches:
12. The method according to claim 8, wherein the definable states of each rapid component comprise at least one of: a default state, a hover state, a hovered state, a dragging state, a dropped state, a dragged state, a clicked state ([0026] the claim doesn’t specify what state is, user clicks advertisement records event), and an active state.

  
Regarding claim 13, is similar to claim 1 and rejected for similar reasons.


Regarding claim 14 is similar to claims 2 and 3 and rejected for similar reasons.

Regarding claim 15, Narayan teaches:
15. The demonstration system according to claim 14, wherein the content of the rapid components comprises: images representing functionality to be demonstrated ([0092] images).  

Regarding claim 16, similar to claim 5 and rejected for similar reasons.

Regarding claim 17, is similar to claim 7 and rejected for similar reasons.



Claim 19 is similar to claim 10 and rejected for similar reasons.


Regarding claim 20, claim 20 is similar to claim 1 and rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Weald US 2016/0283460 A1.

Regarding claim 8, Narayan further teaches:

8. The method according to claim 1, wherein each rapid component is: 
having a plurality of definable states ([0012] definable schema with attributes).  


Doesn’t appear to teach:
a self-contained document object model (DOM) element 

However Weald teaches:
a self-contained document object model (DOM) element ([0280] teaches self contained DOM)

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Weald before him before the effective filing date of the claimed invention, to modify Narayan to include self contained DOM as taught by Weald so that the inserted objects would be separate from the webpage and easier to insert into a webpage. 




Regarding claim 18, Narayan teaches:
18. The demonstration system according to claim 13, wherein each rapid component is:, and wherein each rapid component: contains first found information relevant to display and functionality of that rapid component (an advertisement recovered), and contains second found information relevant to the display and the functionality of that rapid (markup language), and wherein interactions with that rapid component modify a state of that rapid component or other rapid components associated with that rapid component ([0025] records user mouse clicks).  


Doesn’t teach:
wherein each rapid component is: a self-contained document object model (DOM) element having a plurality of definable states

However Weald teaches:
wherein each rapid component is: a self-contained document object model (DOM) element ([0280] teaches self contained DOM)
element having a plurality of definable states ([0012] definable schema with attributes)

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Weald before him before the effective filing date of the claimed invention, to modify Narayan to include self contained DOM as taught by Weald so that the inserted objects would be separate from the webpage and easier to insert into a webpage. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177